213 S.W.3d 693 (2007)
Gregory Scott STAPLES, KBA Member No. 81384, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2006-SC-000818-KB.
Supreme Court of Kentucky.
February 22, 2007.

OPINION AND ORDER
Gregory Scott Staples has filed an application for restoration of his license to practice *694 law which was suspended on February 23, 2006, for failure to comply with CLE requirements of the Supreme Court of Kentucky. Upon recommendation of the Kentucky Bar Association (KBA), we enter an Order restoring Movant's license to practice law in the Commonwealth of Kentucky.
Gregory Scott Staples was admitted to the practice of law in Kentucky in 1985. His bar roster address is 151 South Main Street, P.O. Box 447, Versailles, Kentucky 40383. On February 23, 2006, Gregory was suspended from the practice of law in Kentucky pursuant to SCR 3.661 for failure to comply with CLE requirements of the Supreme Court of Kentucky. No other disciplinary investigations, complaints, or charges were pending against him.
Gregory filed an application for restoration to membership pursuant to SCR 3.500 on November 6, 2006, with the Clerk of the Supreme Court. On the same date, the KBA received Gregory's check for the $250.00 fee, as well as a check for $270.00 for outstanding dues. He is now in CLE compliance until June 30, 2007.
The KBA found that Gregory Scott Staples has complied with the requirements of SCR 3.500 for restoration, and that Gregory has no disciplinary matters pending against him, nor has he been the subject of any claims against the Clients' Security Fund. The KBA Board of Governor's recommends that this Court restore Gregory Scott Staples to the practice of law.
Upon the foregoing facts, we find no impediments to the restoration of Gregory Scott Staples to the practice of law.
THEREFORE, IT IS HEREBY ORDERED that:
1. Gregory Scott Staples is hereby restored to the practice of law in the Commonwealth of Kentucky.
2. Gregory Scott Staples is directed to pay all costs associated with these proceedings in the amount of $150.52 for which execution may issue from this Court upon finality of this Order.
All concur.
ENTERED: February 22, 2007.
/s/ Joseph E. Lambert
Chief Justice